DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 10-12 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating mapping information and data block information.
The limitations, in exemplary Claim 1, which recite “generating a number of zone map entries” and “generating a die identifier and a block identifier for each data block of multiple data blocks of the respective data group” as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a plurality of integrated circuit (IC) dies” and “a processing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the processing device to perform operations comprising” language, the “generating” steps in the context of this claim encompasses the user mentally generating mapping and data block information, or with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of – integrated circuit (IC) dies and using a processing device to perform both the generating steps. The processing device in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating mapping information and data block identifiers) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of IC dies and of using a processor to perform both the generating steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
With regard to Claims 2-4, which depend form Claim 1, these claims do aid in integrating the judicial exception into a practical application for the following reasons:
Claim 2 recites specific sizing for the “data group” and the “data block” and further recites an operation of sequentially writing multiple data groups, wherein the specific sizing information and sequential writing amounts to no more than insignificant extra-solution activity.
Claims 3-4 recite different methods for writing the data, i.e. in parallel, which also amounts to no more than insignificant extra-solution activity.
With regard to Claims 10-12 and 17-18, these claims are substantially similar to Claims 1-4 and as such are not patent eligible for at least the same reasons as discussed above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,249,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application recite the steps of “generating a number of zone map entries” and “generating a die identifier and a block identifier”, whereas the independent claims of U.S. Patent No. 11,249,896 recite “storing …. zone map entries” and “storing … a die identifier and a block identifier”, wherein the act of generating the information is implicit in the act of storing said information. 
Therefore Claims 1-20 of the instant application are not patentably distinct from Claims 1-20 of U.S. Patent No. 11,249,896.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Booth et al. (US PGPUB 2017/0322888) discloses a memory device storing a zoned L2P table, see Fig. 7 of booth showing logical zones and physical blocks, wherein the controller may form a logical zone by grouping logical data addresses that are in sequential order.
Gerhart et al. (US PGPUB 2020/0118585) discloses a method for optimal usage of shingle magnetic recording (“SMR”) hard drives via the use of zoned block commands (“ZBC”), and a virtual zone table, wherein the virtual zone table may consist of several entries and an entry is provided that reflects the type of zone (conventional=1, Sequential Write Required=2, Sequential Write Preferred=3).
However, neither Booth nor Gerhart teaches managing zone mapped memory in the same manner as described by Applicant’s Independent Claims, particularly with regard to the limitations of the instant independent claims reciting the specific types of zone map and block set data structures being used.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        September 10, 2022